Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the surface" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular the claims state “absent cracking, tearing, fracturing or other” wherein it appears that there is another word or phrase missing after the above statement such as “structural defect” or the like.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Conerly et al. (US7070773).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conerly et al. (US7070773).
Regarding claim 13, the teachings of Conerly are as shown above. Conerly fails to teach the use of any of the specific pH modifiers claimed.  Conerly teaches the use of carbonate buffers in general. Further, the examiner is taking Official Notice to inform the applicant that sodium and calcium carbonate are among the most commonly used buffering agents in chemistry in general as well as specifically among to two most common carbonate buffers used. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use commonly used carbonate buffers in the invention of Conerly based on the teaching that Conerly teaches the use of carbonates in general and the known use of the two specific buffers listed in general.
Regarding claim 16, the teachings of Conerly are as shown above. Conerly fails to teach using both a solid sorbent and a resin per se. However, Conerly does teach the application of the material of Conerly using sponges (col. 8 lines 33-43) which would read on a solid sorbent.  Although it is not specifically stated that the foamed composition necessarily would be applied using a sponge it is the position of the examiner that this would be considered a mere .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Conerly et al. (US7070773) as applied to claim 9 above , and further in view of Margraf et al. (USPGPub2014/0370067).
	Regarding claim 21, the teachings of Conerly are as shown above. Conerly fails to teach wherein the resin included is a vinyl resin.  Conerly does teach the use of solid forming polyurethane resins as cited above.  However, Margraf teaches that for decontamination foams (abstract) such as those of Conerly, it is known to use solid foam such as polyurethane or PVA gel foams as an alternative [0117].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the solid polyurethane foam of Conerly with the PVA gel foam of Margraf as a simple substitution of one known polymeric foam for another in a similar decontaminating foam composition wherein results would be predictable based on the disclosure of Margraf.

Response to Arguments
	The applicants arguments appear to largely stem from the affidavit provided herein and so in that regard the examiner will respond directly to the commentary present in the affidavit on which the arguments are based.  The affidavit notes that the foams of other prior art either 1) aqueous solutions or 2) prefabricated polyurethane foam or sponges. However, the affidavit goes on to refute this by saying that they are “two-part expanding polyurethane foams”, not prefabricated polyurethane foam.  This is critical because it first establishes that the foams of 
	As relates to the cited structural abilities of the product, it should be noted that they are all relative to being removed from “the surface”.  However, what the surface can be is not defined.  The applicant is effectively arguing that the polyurethane foams of Conerly are physically incapable of being removed from any known surface by using any known tool or method so as to peel the polyurethane away from the surface without cracking, tearing, fracturing or “other” so that it is removed in one piece wherein any level of care and any amount of time may be taken. The examiner does not believe that this is factually true. The claims are much broader than the applicant actually argues in the affidavit. If it is the position of the applicant that in fact polyurethane foams are incapable of being removed as described above, the examiner believes that this requires more than just a statement because in general all polyurethane foams is not regarded as so delicate as described herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717